Name: Commission Regulation (EEC) No 943/83 of 19 April 1983 amending quantitative limits fixed for imports of certain textile products originating in Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 104/ 10 Official Journal of the European Communities 22. 4. 83 COMMISSION REGULATION (EEC) No 943/83 of 19 April 1983 amending quantitative limits fixed for imports of certain textile products originating in Poland Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 7 ( 1 ) and (2) thereof, Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas Poland has asked that the allocation of Community quantitative limits among the Member States be adjusted in order to take account of the trend of trade flows, and to enable Poland to utilize agreed Community limits more fully ; Article 1 Certain Member States' shares of the Community quantitative limits for textile products originating in Poland, as fixed in Annex IV to Regulation (EEC) No 3589/82, are hereby amended for 1983 as laid down in the Annex. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 April 1983 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 374, 31 . 12 . 1982, p. 106 . 22. 4. 83 Official Journal of the European Communities No L 104/ 11 ANNEX Cate ­ gory CCT heading No NIMEXE code (1983) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1983 19 61.05 A B I III 61.05-20 61.05-30, 99 Handkerchiefs : A. Of woven cotton fabric, of a value of more than 1 5 ECU/kg net weight B. Other : Handkerchiefs of woven fabric, of a value of not more than 1 5 ECU/kg net weight Poland D F BNL 1 000 pieces 1 655 1 462 (') 1 268 (') This limitation includes a quantity of 200 000 pieces transferred exceptionally.